Exhibit 10.3

 

October 31, 2000

 

Lisa Mogensen

330 East 75th Street, #4F

New York, NY 10021

Dear Lisa,

This letter will confirm your appointment as Chief Financial Officer at
TheStreet.com. We will compensate you as an exempt employee at the rate of
$7,291.67 semi-monthly, which is $175,000.00 on an annualized basis.

 

Your employment with the Company will continue until terminated by either you or
the Company. In the event of any termination of your employment with the
Company, you will be entitled to receive only the amounts and/or benefits set
forth in this paragraph. If your employment with the Company is terminated by
you for any reason, or by the Company for "Cause", as defined below, then you
shall be entitled to receive an amount equal to all earned but unpaid portions
of your annual salary and unused vacation days through the date of termination,
and following any such termination, you shall not be entitled to receive any
other compensation or benefits from the Company hereunder, including, without
limitation, any portion of your performance bonus for the year in which you are
terminated. For purposes of this letter, "Cause" shall mean (i) willful
misconduct or gross negligence in the performance of your employment
obligations, (ii) dishonesty or misappropriation relating to the Company or any
of its funds, properties, or other assets, (iii) inexcusable, repeated or
prolonged absence from work, (iv) any unauthorized disclosure of confidential or
proprietary information of the Company which is reasonably likely to result in
material harm to the Company, (v) violation of the provisions of the Investment
Policy, or (vi) a conviction (including entry of a guilty or nolo contendere
plea) involving fraud, dishonesty, moral turpitude, or involving a violation of
federal or state securities laws, or (vii) failure to perform faithfully your
duties to the Company, provided that such failure is not cured, to the extent
cure is possible.

 

If your employment is terminated by the Company without Cause, then the Company
shall pay or provide to you, as your sole and exclusive remedy, (i) an amount
equal to all earned but unpaid portions of the annual salary and unused vacation
days through the date of termination, and (ii) continued payment of the annual
salary for twelve (12) months. The salary continuation payments provided for
herein are contingent upon your making good faith efforts to find "Replacement
Employment", or employment which is similar in duties and responsibilities to
that provided for hereunder, and such payments shall be reduced by the
corresponding amounts of cash compensation and any publicly traded or freely
tradable securities compensation (including, without limitation, securities that
will become freely tradable after a restrictive or vesting period) actually
received by you after your date of termination. Except as set forth above, you
shall not be entitled to receive any other compensation or benefits from the
Company hereunder.

 

In addition, in the event of a change of control of TheStreet.com in which (i)
you are not offered a comparable position in the new entity or (ii) you choose
not to continue your employment with such new entity, the Company will pay or
provide to you continued payment of your annual salary for twelve (12) months,
contingent upon your good faith efforts to find Replacement Employment as
described above.

 

 


--------------------------------------------------------------------------------



 

 

We are delighted that you have accepted the position and look forward to a long
and productive working relationship. If you have any questions, please do not
hesitate to contact me at 212-321-5515.

 

Sincerely,

 

 

/s/ Thomas J. Clarke, Jr.

 

Thomas J. Clarke, Jr.

Chief Executive Officer

 

 

Agreed and accepted:

 

Signature:      /s/ Lisa A. Mogensen    
     Date:
       10/31/00       


--------------------------------------------------------------------------------

    

 

 

 

 